The following is the opinion of Gaynor, J., at Special Term:
Gaynor, J.:
The County of Queens was included in.§ 1586 of the Charter of The City of New York by amendment in 1899'(§ 3, Chap. 74). Thereby all powers of local legislation and administration which its Board of Supervisors possessed purported to be transferred to the Municipal Assembly and the administrative departments of the city; for such powers were not excepted by such section for being vested in such board by the act cited by its title in said section. The act *116so cited is Chapter 380 of the Laws of 1897, which did not embrace Queens. County. At the end of the said section of the Charter, it was, however, provided that the said Board of Supervisors .should continue to exercise their duties until January 1, 1900, and a subsequent statute of the same year (Chap. 416) extended this time to the end , of their term as Supervisors, viz.-, until April- 1, 1900. This latter statute says the powers “ given ” to the said Board of Super- ' visors by the said-Charter section are so extended, and as it “gives” no powers, it is argued that it does not extend the time to exercise any powers. But the word “given ” must refer to- the powers mentioned in the said section, and thus all of such powers are meant.. It follows that the said board was deprived of all its statutory powers on April 1, 1900, at which time they devolved on the said Municipal Assembly and administrative departments of the city. The suggestion that the legislature could not take away from the said board its purely statutory powers, because it could not abolish such board, it being a constitutional body, is without force. The legislature has always had the undoubted right to take away statutory powers of boards of supervisors, as well'as add to them. Any powers prescribed to the said board by the Constitution it still has, as the legislature has not- yet transferred such powers to the Municipal Assembly, as permitted by the amendment of Section 26 of Article 3 of the Constitution, which took effect January 1st, 196U. As. the facts are undisputed, counsel may, if they wish, turn this motion into a trial and present findings.
The motion for an injunction is denied.